Obe Hathaway was, by information filed in the county court of Oklahoma county January 17, 1922, charged with the illegal transportation of intoxicating liquor. At the trial, February 24, 1922, he was by verdict of *Page 271 
a jury found guilty as charged, with his punishment fixed at confinement in the county jail for a period of 90 days and a fine of $250. From the judgment on this verdict he appeals. The accused filed no brief in support of his appeal, and the case has subsequently been submitted on the record, which discloses no irregularities. The judgment of the trial court is affirmed.